         Case 1:17-cv-01600-LAS Document 81 Filed 12/02/20 Page 1 of 1




           In the United States Court of Federal Claims
                                           No. 17-1600
                                     Filed: December 2, 2020

                                              )
 ANSLEY WALK CONDOMINIUM                      )
 ASSOCIATION, INC., et al.,                   )
                                              )
                       Plaintiffs,            )
                                              )
 v.                                           )
                                              )
 THE UNITED STATES,                           )
                                              )
                       Defendant.             )
                                              )

                                ORDER DISMISSING CASE

        On December 2, 2020, the parties filed a joint stipulation, seeking dismissal, with
prejudice, of plaintiffs’ Complaint, as the parties reached a settlement and the United States
Department of Treasury tendered “payment in full satisfaction of the settlement amount.” Joint
Stipulation for Dismissal at 1, ECF No. 80. Accordingly, the Clerk is hereby DIRECTED to
dismiss plaintiffs’ claims with prejudice.

       IT IS SO ORDERED.


                                                  s/   Loren A. Smith
                                                  Loren A. Smith,
                                                  Senior Judge
